DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/JP2017/038720 10/26/2017
Applicant’s election without traverse of Group I, claims 1-2 and 5, in the reply filed on August 3, 2021 is acknowledged.  Upon further consideration, the examiner is also including claim 6 in Group I.
Claims 3-4 and 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Onyango (British Journal of Nutrition (2009), 101, 836-842, cited on IDS) in view of Pittman (Am Fam Physician. 1999 Apr 1;59(7): 1799-1806).
	Onyango teaches that administration of 1 g phytic acid to chickens increased uric acid excretion (page 838, table 2).  Phytates form complexes with nutrients, which exerts the antinutritional effects (see abstract).  The phytic acid was administered as a liquid (page 837, Experimental protocol).
	Onyango does not teach administration to a person in need of inhibition of purine body absorption or in need of inhibition of uric acid level elevation.
	Pittman teaches that gout can result from hyperuricemia or underexcretion of uric acid (see abstract).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to administer phytic acid to inhibit purine body absorption because phytic acid .

Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Onyango in view of Pittman as applied to claims 1-2 above, and further in view of Hirano (JP 11253134 A, September 21, 1999, English abstract only) and JP5097488B2, 2007, machine translation.
Onyango and Pittman teach as set forth above, but do not teach that the composition contains calcium lactate.
Hirano teaches that phytic acid has an acrid taste.
JP5097488B2 teaches that calcium lactate masks the bitter taste of drugs.  The drug contains 3 to 30% by mass of calcium lactate based on the drug.  See claims 1-2 and page 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to administer calcium  lactate along with phytic acid because phytic acid has an acrid taste and calcium lactate can mask the bitter taste of drugs.  JP5097488B2 teaches approximately how much calcium lactate to add in relation to the drug, and the skilled artisan would optimize the amount using routine experimentation.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saha (WO 2013/066352 A1, May 10, 2013).

Saha does not exemplify the use of phytic acid, and is silent about the amount of phytic acid which should be administered.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to treat gout using phytic acid because it is suggested by Saha.  The skilled artisan would have arrived at the proper dose using routine experimentation because the mechanism of treatment is known (xanthine oxidase inhibitor), so the amount is a result-effective variable.  Saha provides guidance for using a different xanthine oxidase inhibitor, allopurinol, at about 50 to 800 mg per day (page 23, last paragraph).  MPEP 2144.05 states “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623